Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 03/30/21 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 03/30/21 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 05/04/21 has been
considered by the Examiner and made of record in the application file.

Claim Rejections 35 U.S.C. §103
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.


8. 	Claims 1, 9-11, 13 and 18-19 are rejected under 35 U.S.C. 103 as being
unpatentable over Gebhardt et al. (US 2008/0010342 A1) in view of Wall et al. (US 2008/0301162 A1).

 	Regarding claim 1. Gebhardt teaches a computer-implemented method for a source server, comprising, (See Gebhardt sources, server computers): 
 	determining, by a database management coordinator operated by the source server, (See Gebhardt paragraph [0129], external sources of data to determine the s appropriate data for transmitting to the event manager 504, such as the broadcast server…in the interactive application database), to be in a state selected from an initial state, a ready state, a transmission state, or a pause state, (See Gebhardt paragraph [0146], the pause introduced in the prepared state 804, this has the effect of starting the interactive application to begin execution with the broadcast program); 
 	extracting, managed by the database management coordinator, data in a first format stored in a first storage device, (See Gebhardt paragraph [0077], a data extractor 206 coupled to the tuner 202 for extracting the interactive application from…a first storage device 212), wherein the extracting the data in the first format includes reading the data in the first format, (See Gebhardt paragraph [0033], The code reader extracts the updated records from the broadcast signal. The event manager signals the code reader to start or stop providing the updated records to the broadcast server), 
 	transmitting, when the database management coordinator is in the transmission state, (See Gebhardt Abstract, the appropriate state for any interactive application that is associated with the broadcast program. The event manager transmits commands to a broadcast server which directly manages the interactive applications by transmitting code). 
 	Gebhardt does not explicitly disclose converting the data in the first format into a second format, and storing the data in the second format in a second storage device, and the data in the second format stored in the second storage device to a target server wherein the data in the second format is received by the target server to be converted into a third format different from the first format and the second format.
	However, Wall teaches converting the data in the first format into a second format, (See Wall paragraph [0025], for converting data from a first format to a second format. Format); and storing the data in the second format in a second storage device, (See Wall paragraph [0020], data stored in the fields of the first format to corresponding fields of the second format) and the data in the second format stored in the second storage device to a target server, (See Wall paragraph [0020], data stored in the fields of the first format to corresponding fields of the second format) ,wherein the data in the second format is received by the target server to be converted into a third format different from the first format and the second format, (See Wall Abstract, Converting data from a first format to a second format may be used to merge two databases having different formatting. Conversion maps may be defined for pairs of formats and may be used to convert data between the pair of formats. Data may further be transformed from one information type or format into another information type or format).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify converting the data in the first format into a second format, and storing the data in the second format in a second storage device, and the data in the second format stored in the second storage device to a target server ,wherein the data in the second format is received by the target server to be converted into a third format different from the first format and the second format. of Wall for mapping data from a first field of a source format to a second field of a destination format, (See Wall paragraph [0011]).
 	  	
	Regarding claim 9, Gebhardt taught the method of Claim 7, as described above Gebhardt further teaches further comprising: 
 	receiving, when the database management coordinator is in the transmission state, an indication to enter the pause state, (See Gebhardt Abstract, the event manager receives these atomic commands and uses them to determine the appropriate state for any interactive application that is associated with the broadcast program); 
 	suspending the extracting the data in the first format, (See Gebhardt paragraph [0095], generates a command to the broadcast server 110 to suspend (stop) execution of the interactive application); 
 	suspending the transmitting the data in the second format stored in the second storage device to the target server, (See Gebhardt paragraph [0095], The broadcast server 110 transmits this command to the broadcast receiver(s) 120. Those broadcast receivers tuned to the appropriate channel suspend execution of the interactive application); 
 	storing a status of the data being transmitted in the second format, (See Gebhardt paragraph [0058], The interactive application database 112 stores interactive applications or other forms of interactivity that will be broadcast to various remotely distributed BRs 120); and 
 	entering the pause state from the transmission state, (See Gebhardt paragraph [0146], the translator module 502 creates and sends a start atomic command to the event manager 504. When combined with the pause introduced in the prepared state 804).

 	Regarding claim 10, Gebhardt taught the method of Claim 9, as described above Gebhardt further teaches further comprising: 
 	receiving, when the database management coordinator is in the pause state, (See Gebhardt paragraph [0145], receiving a pre-roll or start signal the ideal translator module enters the prepared state 804. The prepared state 804 preferably pauses for X-Y microseconds), another indication to enter the transmission state, (See Gebhardt paragraph [0247], the atomic command causing it to enter that state, and the actions performed by that state); 
 	restoring the status of the data being transmitted in the second format, (See Gebhardt paragraph [0282], restored when segment A.2 is broadcast and the application restarted); 
 	entering the transmission state from the pause state, (See Gebhardt paragraph [0145], receiving a pre-roll or start signal the ideal translator module enters the prepared state 804. The prepared state 804 preferably pauses for X-Y microseconds); and 
 	transmitting, when the database management coordinator is in the transmission state, the data in the second format to the target server, (See Gebhardt Abstract, The event manager receives these atomic commands and uses them to determine the appropriate state for any interactive application that is associated with the broadcast program. The event manager transmits commands to a broadcast server which directly manages the interactive applications by transmitting code).  

 	Regarding claim 11, Gebhardt taught the method of claim 10, further comprising: Gebhardt further teaches receiving, when the database management coordinator is in the pause state or the transmission state, a third indication to enter the ready state, (See Gebhardt paragraph [0145], receiving a pre-roll or start signal the ideal translator module enters the prepared state 804. The prepared state 804 preferably pauses for X-Y microseconds); 
 	stopping the extracting the data in the first format, (See Gebhardt paragraph [0033], The code reader extracts the updated records from the broadcast signal. The event manager signals the code reader to start or stop providing the updated records to the broadcast server);
 	stopping the transmitting the data in the second format to the target server; and entering the ready state, (See Gebhardt paragraph [0033], The code reader extracts the updated records from the broadcast signal. The event manager signals the code reader to start or stop providing the updated records to the broadcast server).

 	Regarding claim 13, Gebhardt teaches a system for a target server, comprising: 
 	at least one processor coupled to the first storage device and the second storage device, (See Gebhardt paragraph [0079], the microprocessor 210 uses the program stored in the second storage device 214 and the interactive application stored in the first storage device); and 
 	a database management coordinator operated by the at least one processor, (See Gebhardt paragraph [0129], external sources of data to determine the s appropriate data for transmitting to the event manager 504, such as the broadcast server…in the interactive application database), to be in a state selected from an initial state, a ready state, a transmission state, or a pause state, (See Gebhardt paragraph [0146], the pause introduced in the prepared state 804, this has the effect of starting the interactive application to begin execution with the broadcast program); wherein when the database management coordinator is in the transmission state, the database management coordinator is configured to, (See Gebhardt Abstract, the appropriate state for any interactive application that is associated with the broadcast program. The event manager transmits commands to a broadcast server which directly manages the interactive applications by transmitting code): 
 	receive the data in the first format from a source server and store the data in the first format into the first storage device, See Gebhardt paragraph [0077], a data extractor 206 coupled to the tuner 202 for extracting the interactive application from…a first storage device 212); 
 	Gebhardt does not explicitly disclose a first storage device to store data in a first format; a second storage device to store the data in a second format, convert the data in the first format into the second format; store the data in the second format in the second storage device, wherein the data in the second format is converted by the source server from a third format stored in a third storage device, associated with the source server to the first format before transmitting to the target server, and the data in the second format stored in the second storage device to a target server, and wherein the second format is different from the first format and the third format.
	However, Wall teaches a first storage device to store data in a first format, (See Wall paragraph [0020], data stored in the fields of the first format); a second storage device to store the data in a second format, (See Wall paragraph [0020], mapping data stored in the fields of the first format to corresponding fields of the second format); convert the data in the first format into the second format, (See Wall paragraph [0025], for converting data from a first format to a second format. Format); and store the data in the second format in the second storage device, (See Wall paragraph [0020], data stored in the fields of the first format to corresponding fields of the second format), wherein the data in the second format is converted by the source server from a third format stored in a third storage device, (a system for converting data from a first format to a second format. Format, as used herein, generally relates to a structure or manner in which data is stored), associated with the source server to the first format before transmitting to the target server, and the data in the second format stored in the second storage device to a target server, (See Wall paragraph [0020], data stored in the fields of the first format to corresponding fields of the second format) , and wherein the second format is different from the first format and the third format, (See Wall Abstract, Converting data from a first format to a second format may be used to merge two databases having different formatting. Conversion maps may be defined for pairs of formats and may be used to convert data between the pair of formats. Data may further be transformed from one information type or format into another information type or format).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a first storage device to store data in a first format; a second storage device to store the data in a second format, convert the data in the first format into the second format; store the data in the second format in the second storage device, wherein the data in the second format is converted by the source server from a third format stored in a third storage device, associated with the source server to the first format before transmitting to the target server, and the data in the second format stored in the second storage device to a target server, and wherein the second format is different from the first format and the third format of Wall for mapping data from a first field of a source format to a second field of a destination format, (See Wall paragraph [0011]).

 	Regarding claim 18, Gebhardt taught the system of Claim 17, as described above Gebhardt further teaches wherein the database management coordinator is further configured to: 
 	receive, when the database management coordinator is in the transmission state, an indication to enter the pause state, (See Gebhardt Abstract, the event manager receives these atomic commands and uses them to determine the appropriate state for any interactive application that is associated with the broadcast program);  
 	suspend the receiving the data in the first format from the source server, (See Gebhardt paragraph [0095], generates a command to the broadcast server 110 to suspend (stop) execution of the interactive application); 
 	store a status of the data being received in the first format, (See Gebhardt paragraph [0058], The interactive application database 112 stores interactive applications or other forms of interactivity that will be broadcast to various remotely distributed BRs 120); 
 	enter the pause state from the transmission state, (See Gebhardt paragraph [0146], the translator module 502 creates and sends a start atomic command to the event manager 504. When combined with the pause introduced in the prepared state 804); 
 	receive, when the database management coordinator is in the pause state, (See Gebhardt paragraph [0145], receiving a pre-roll or start signal the ideal translator module enters the prepared state 804. The prepared state 804 preferably pauses for X-Y microseconds), another indication to enter the transmission state, (See Gebhardt paragraph [0247], the atomic command causing it to enter that state, and the actions performed by that state); 
 	restore the status of the data being received in the first format, (See Gebhardt paragraph [0282], restored when segment A.2 is broadcast and the application restarted); 
 	enter the transmission state from the pause state, (See Gebhardt paragraph [0145], receiving a pre-roll or start signal the ideal translator module enters the prepared state 804. The prepared state 804 preferably pauses for X-Y microseconds); 
 	receive, when the database management coordinator is in the pause state or the transmission state, a third indication to enter the ready state, (See Gebhardt paragraph [0145], receiving a pre-roll or start signal the ideal translator module enters the prepared state 804. The prepared state 804 preferably pauses for X-Y microseconds); 
 	stop the receiving the data in the first format from the source server; and enter the ready state, (See Gebhardt paragraph [0033], The code reader extracts the updated records from the broadcast signal. The event manager signals the code reader to start or stop providing the updated records to the broadcast server).

 	Regarding claim 19, Gebhardt teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising, (See Gebhardt paragraph [0016], the execution of some interactive application in accordance with predefined instructions, See Gebhardt paragraph [0059], The interactive applications are themselves software products comprising executable code and data, which configures and controls the operation): 
 	determining, by a database management coordinator operated by the at least one computing device, (See Gebhardt paragraph [0129], external sources of data to determine the s appropriate data for transmitting to the event manager 504, such as the broadcast server…in the interactive application database), to be in a state selected from an initial state, a ready state, a transmission state, or a pause state, (See Gebhardt paragraph [0146], the pause introduced in the prepared state 804, this has the effect of starting the interactive application to begin execution with the broadcast program);  
 	extracting, managed by the database management coordinator, data in a first format stored in a first storage device, (See Gebhardt paragraph [0077], a data extractor 206 coupled to the tuner 202 for extracting the interactive application from…a first storage device 212), wherein the extracting the data in the first format includes reading data in the first format in the first storage device, (See Gebhardt paragraph [0033], The code reader extracts the updated records from the broadcast signal. The event manager signals the code reader to start or stop providing the updated records to the broadcast server), 
	transmitting, when the database management coordinator is in the transmission state, (See Gebhardt Abstract, the appropriate state for any interactive application that is associated with the broadcast program. The event manager transmits commands to a broadcast server which directly manages the interactive applications by transmitting code).
 	Gebhardt does not explicitly disclose converting the data in the first format into a second format, and storing the data in the second format in a second storage device; and the data in the second format stored in the second storage device to a target server, wherein the data is received by the target server in the second format to be converted into a third format different from the first format and the second format.  
	However, Wall teaches converting the data in the first format into a second format, (See Wall paragraph [0025], for converting data from a first format to a second format. Format); and storing the data in the second format in a second storage device, (See Wall paragraph [0020], data stored in the fields of the first format to corresponding fields of the second format) and the data in the second format stored in the second storage device to a target server, (See Wall paragraph [0020], data stored in the fields of the first format to corresponding fields of the second format) , wherein the data is received by the target server in the second format to be converted into a third format different from the first format and the second format, (See Wall Abstract, Converting data from a first format to a second format may be used to merge two databases having different formatting. Conversion maps may be defined for pairs of formats and may be used to convert data between the pair of formats. Data may further be transformed from one information type or format into another information type or format).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify converting the data in the first format into a second format, and storing the data in the second format in a second storage device; and the data in the second format stored in the second storage device to a target server, wherein the data is received by the target server in the second format to be converted into a third format different from the first format and the second format of Wall for mapping data from a first field of a source format to a second field of a destination format, (See Wall paragraph [0011]).

9. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt et al. (US 2008/0010342 A1) in view of Wall et al. (US 2008/0301162 A1) and further in view of McPherson et al. (US 20210342316 A1).

 	Regarding claim 2, Gebhardt taught the method of Claim 1, as described above. 
	Gebhardt together with Wal does not explicitly disclose wherein the extracting the data in the first format comprises, extracting a first data in a first row of a first data table of a database, extracting a second data in a second row of the first data table, and extracting a third data in a second data table of the database.
	However, McPherson teaches wherein the extracting the data in the first format comprises, (See McPherson paragraph [0005], extracting the column-oriented rows of data to a more traditional format), extracting a first data in a first row of a first data table of a database, (See McPherson paragraph [0007], extracting a table having data in a plurality of rows from…database); extracting a second data in a second row of the first data table, (See McPherson paragraph [0007], extracting a table having data in a plurality of rows from…database); and extracting a third data in a second data table of the database, (See McPherson paragraph [0008], extracting all the data from the desired table in the NoSQL database into the new table).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the extracting the data in the first format comprises, extracting a first data in a first row of a first data table of a database, extracting a second data in a second row of the first data table, and extracting a third data in a second data table of the database of McPherson to improved data management and processing for databases, (See Wall paragraph [0011]).
	
10. 	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being
unpatentable over Gebhardt et al. (US 2008/0010342 A1) in view of Wall et al. (US 2008/0301162 A1) and further in view of Rosen et al. (US 20210342316 A1).

 	Regarding claim 3, Gebhardt taught the method of Claim 1, as described above. 
 	Gebhardt does not explicitly disclose wherein the extracting the data in the first format stored in the first storage device comprises, extracting the data in the first format stored in the first storage device, by multiple threads in parallel managed by the database management coordinator.
	However, Rosen teaches wherein the extracting the data in the first format stored in the first storage device comprises, (See Rosen paragraph [0006], A database query extracts data from the database and formats it into a readable form), extracting the data in the first format stored in the first storage device, (See Rosen paragraph [0006], A database query extracts data from the database and formats it into a readable form), by multiple threads in parallel managed by the database management coordinator, (See Rosen paragraph [0006], The query manager 114 may have multiple threads, including for example query manager threads).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the extracting the data in the first format stored in the first storage device comprises, extracting the data in the first format stored in the first storage device, by multiple threads in parallel managed by the database management coordinator of Rosen that allows organizations and end users to store, manage, and retrieve data from the cloud, (See Rosen paragraph [0004]).

 	Regarding claim 16, Gebhardt taught the system of Claim 13, as described above. 
 	Gebhardt does not explicitly disclose wherein the database management coordinator is configured to convert the data in the first format into the second format and stored in the second storage device by multiple parallel threads managed by the database management coordinator.  
	However, Rosen teaches wherein the database management coordinator is configured to convert the data in the first format into the second format, (See Rosen paragraph [0006], A database query extracts data from the database and formats it into a readable form), and stored in the second storage device by multiple parallel threads managed by the database management coordinator, (See Rosen paragraph [0006], The query manager 114 may have multiple threads, including for example query manager threads, See Rosen paragraph [0006], information stored in various types of databases).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the database management coordinator is configured to convert the data in the first format into the second format and stored in the second storage device by multiple parallel threads managed by the database management coordinator of Rosen that allows organizations and end users to store, manage, and retrieve data from the cloud, (See Rosen paragraph [0004]).

11. 	Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being
unpatentable over Gebhardt et al. (US 2008/0010342 A1) in view of Wall et al. (US 2008/0301162 A1) and further in view of Shandilya et al. (US Patent No. 10, 635,718 B1).

 	Regarding claim 7, Gebhardt taught the method of Claim 1, as described above. 
further comprising: Gebhardt further allocating, when the database management coordinator is in the initial state, (See Gebhardt paragraph [0239] A start command from the translator module 502 transitions the state machine to the started state 1104).
 	Gebhardt together with Wall does not explicitly disclose resources for extracting the data in the first format and resources for transmitting the data in the second format from the source server to the target server, setting up, when the database management coordinator is in the initial state, a data connection between the source server and the target server, and entering the ready state after the resources have been allocated and the data connection has been setting up.
	However, Shandilya teaches resources for extracting the data in the first format and resources for transmitting the data in the second format from the source server to the target server, (See Shandilya Col. 2 lines 18-21, extracting data from a source server using the first set of credentials; transforming, based on transformation logic, the extracted data to a target format based on the target server); setting up, when the database management coordinator is in the initial state, a data connection between the source server and the target server, (See Shandilya Col. 2 lines 7-9, a computer server comprising at least one processor, coupled to the memory component and the interactive user interface, the at least one processor configured to perform the steps comprising: executing configuration data relating to database connection, source server, target server and comparison type data); and entering the ready state after the resources have been allocated and the data connection has been setting up, (See Shandilya Col. 2 lines 7-9, xecuting configuration data relating to database connection, source server, target server and comparison type data).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify for extracting the data in the first format and resources for transmitting the data in the second format from the source server to the target server, setting up, when the database management coordinator is in the initial state, a data connection between the source server and the target server, and entering the ready state after the resources have been allocated and the data connection has been setting up of Rosen that allows organizations and end users to store, manage, and retrieve data from the cloud, (See Rosen paragraph [0004]).

 	Regarding claim 8, Gebhardt taught the method of Claim 7, as described above 
 	Gebhardt together with Wal does not explicitly disclose wherein the extracting the data in the first format comprises extracting the data in the first format after the database management coordinator enters the transmission state from the ready state.  
	However, Shandilya teaches wherein the extracting the data in the first format comprises, (See Shandilya Col. 2 lines 18-21, extracting data from a source server using the first set of credentials; transforming, based on transformation logic, the extracted data to a target format based on the target server); setting up, when the database management coordinator is in the initial state, a data connection between the source server and the target server, (See Shandilya Col. 2 lines 7-9, a computer server comprising at least one processor, coupled to the memory component and the interactive user interface, the at least one processor configured to perform the steps comprising: executing configuration data relating to database connection, source server, target server and comparison type data); extracting the data in the first format after the database management coordinator enters the transmission state from the ready state, (See Shandilya Col. 2 lines 18-21, extracting data from a source server, See Shandilya Col. 2 lines 7-9, xecuting configuration data relating to database connection, source server, target server and comparison type data).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the extracting the data in the first format comprises extracting the data in the first format after the database management coordinator enters the transmission state from the ready state of Shandilya in order to easily view and analyze the data from such unstructured data sources, (See Col. 1 lines 35-36).

 	Regarding claim 17, Gebhardt taught the system of Claim 13, as described above. 17. The system of claim 13, wherein the database management coordinator is further configured to: allocate, when the database management coordinator is in the initial state, (See Gebhardt paragraph [0239] A start command from the translator module 502 transitions the state machine to the started state 1104).
 	Gebhardt does not explicitly disclose storing the data into the first storage device, and resources for converting the data in the first format into the second format.	However, Wall teaches storing the data into the first storage device, (See Wall paragraph [0020], data stored in the fields of the first format to corresponding fields of the second format), resources for converting the data in the first format into the second format, (See Wall paragraph [0025], for converting data from a first format to a second format. Format).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify storing the data into the first storage device, and resources for converting the data in the first format into the second format of Wall for mapping data from a first field of a source format to a second field of a destination format, (See Wall paragraph [0011]).
	Gebhardt together with Wall does not explicitly disclose resources for receiving the data in the first format from the source server, set up, when the database management coordinator is in the initial state, a data connection between the source server and the target server; and enter the ready state after the resources for receiving the data and the resources for converting the data have been allocated and the data connection has been setting up.
	However, Shandilya teaches resources for receiving the data in the first format from the source server, (See Shandilya Col. 2 lines 18-21, extracting data from a source server using the first set of credentials; transforming, based on transformation logic, the extracted data to a target format based on the target server); set up, when the database management coordinator is in the initial state, a data connection between the source server and the target server, (See Shandilya Col. 2 lines 7-9, a computer server comprising at least one processor, coupled to the memory component and the interactive user interface, the at least one processor configured to perform the steps comprising: executing configuration data relating to database connection, source server, target server and comparison type data); and enter the ready state after the resources for receiving the data and the resources for converting the data have been allocated and the data connection has been setting up, (See Shandilya Col. 2 lines 7-9, xecuting configuration data relating to database connection, source server, target server and comparison type data).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify for extracting the data in the first format and resources for transmitting the data in the second format from the source server to the target server, setting up, when the database management coordinator is in the initial state, a data connection between the source server and the target server, and entering the ready state after the resources have been allocated and the data connection has been setting up of Rosen that allows organizations and end users to store, manage, and retrieve data from the cloud, (See Rosen paragraph [0004]).

12. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gebhardt et al. (US 2008/0010342 A1) in view of Wall et al. (US 2008/0301162 A1) and further in view of Fadili et al. (US 2016/0150187 A1).

 	Regarding claim 12, Gebhardt taught the method of claim 7, further comprising: Gebhardt further teaches further comprising: 
 	receiving, when the database management coordinator is in the ready state, an indication to enter the initial state, ((See Gebhardt paragraph [0145], receiving a pre-roll or start signal the ideal translator module enters the prepared state 804. The prepared state 804 preferably pauses for X-Y microseconds); disconnecting the data connection between the source server and the target server, (See Gebhardt paragraph [0145], disconnection from the broadcast server); and entering the initial state after the resources have been freed and the data connection has been disconnected, (See Gebhardt paragraph [0145], receiving a pre-roll or start signal the ideal translator module enters the prepared state 804. The prepared state 804 preferably pauses for X-Y microseconds).
 	Gebhardt does not explicitly disclose freeing the allocated resources for extracting the data in the first format and resources, for transmitting the data in the second format from the source server to the target server.
	However, Fadili teaches freeing the allocated resources for extracting the data in the first format and resources, (See Fadili paragraph [0128], The resource manager could allocate the available…resource manager freeing the allocated resources) for transmitting the data in the second format from the source server to the target server, (See Fadili paragraph [0089], Each virtual scene 5 is then encoded by an encoder block 23 and transmitted to the desired client devices 1).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify freeing the allocated resources for extracting the data in the first format and resources, for transmitting the data in the second format from the source server to the target server of Fadili that allows organizations and end users to store, manage, and retrieve data from the cloud, (See Rosen paragraph [0004]).

Allowable Subject Matter
 	Claims 4-6 and 14-15, 20 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Ranganathan et al. (US 2018/0165286 A1), The present invention relates generally to database management systems, and more particularly to copying of data changes from a source database table to a target database table.
 	HIGGINSON et al. (US 20150019488 A1), a method of migrating data from one or more source databases to one or more target databases may be presented. The method may include generating a pre-migration analysis for a plurality of objects stored in the one or more source databases.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163